DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Remarks the Application filed February 1, 2021. 
3. Please note claims 1-20 are pending and claims 1, 8 and 15 are independent.
Response to Arguments
4. Applicant's arguments filed February 1, 2021 have been fully considered. Please refer to discussions below:
4.1. Concerning rejections previously made to Claims 1, 4-6, 8, 11-14, and 18, per the interview of February 1, 2011, the Examiner agreed that interpretations of query term as entity and query result including entities was suggestive and implicit. To cure the deficiency as a necessity to the amendment made, the Examiner respectfully streamlined the instant rejections by relying a reference published to Li. Li explicitly teaches query term and entity as distinct and further explicitly teaches search result including  entities and query term. 
As per the subject matter of “the scaling being based on information for all entities that include records associated with the query term”, at [0033], Purvis teaches ranking up, highlighting, or adjusting the search results previously performed to return additional, lessened or adjusted web pages. Without clarifications made to the term “scaling” or “scale”, the interpretation by ranking up or adjusting search result seems reasonable.

Claim Rejections - 35 USC § 103
5.1. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.2.1. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.2.2. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.2.3. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 

5.3.1. Claims 1, 4-6, 8, 11-13, 14 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Li et al.: “ON-DEVICE SEARCHING USING MEDICAL TERM EXPRESSIONS”, (U.S. Patent Application Publication US 20190103172 A1, filed December 20, 2017 and published April 4, 2019, hereafter “Li”), in view of 
Purvis: “PERSONALIZED WEB SEARCH METHOD”, (U.S. Patent Application Publication US 20060129533 A1, filed December 15, 2004 and published June 15, 2006).

As per claim 1, Li teaches a system comprising: 
one or more processors (See [0006], a user device including a processor); and 
a non-transitory computer readable medium storing a plurality of instructions (See [0006], a processor in communication with the memory and configured to execute the computer-executable instructions ), which when executed, cause the one or more processors to: 

output a query result that identifies at least one record comprising the query term (See Figs. 20 and [0127], receiving search results including a minimum number of entities; and at Fig. 25, the query of query term “NewYork-Presbyterian” returned four query records (“NewYork-Presbyterian Lower Manhattan Hospital NewYork-Presbyterian New York, NY”, … etc.) each containing the query term); and
identify a selection of a record identified by the query result and comprising the query term (See Fig. 25 and [0127]-[0128], search result including entities and query term is received and user selects of an entity from the minimum number of entities), the record being one of a plurality of records of a database (See [0077], entities are stored in database, for example the provider database); and
store information that associates the query term with a database entity that includes the selected record (See Fig. 20 and [0129], upon selection of the entity from the list, e.g., at 2008, the user device 104 may automatically store identifiers for the entities from the minimum number of entities. Here the entities is included in the query result and the identifiers of the entities reads on the information that associates the query term with a database entity), 
each record of the database being associated with one of a plurality of different entities of the database (See Fig. 20, [0126]-[0127] and [0173], the process of searching 
Li does not explicitly teach the one or more processors being caused to “scale the information that associates the query term with the entity, the scaling being based on information for all entities that include records associated with the query term”.
As an analogous art on web search and result analysis, Purvis teaches the one or more processors being caused to scale the information that associates the query term with the entity, the scaling being based on information for all entities that include records associated with the query term (See Purvis: [0033], searchers who used the terms "homer'' and "simpson" in their searches, users who selected pages A, B, and C from a set of search results also viewed page D, and when a new user performs a search, and pages A, B, and C came up, page D could be added to or ranked higher in the results; and searchers who used the terms "homer'' and "simpson" in their searches frequently visited the Simpson's Archive on the web and the archive could be ranked higher, highlighted, or adjusted in the search results. Here ranked up, highlighted, or adjusted previously searched, selected and viewed pages teaches scaling).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Purvis’ teaching with 
Li in view of Purvis further teaches the following:
receive another query comprising the query term (See Purvis: [0033], users who selected pages A, B, and C from a set of search results also viewed page D and a new user performs a search, and pages A, B, and C came up); and
output another query result in response to the other query, the other query result being based on the scaled information that associates the query term with the entity (See Purvis: [0033], When a new user performs a search, and pages A, B, and C came up, page D could be added to or ranked higher in the results).

As per claim 4, Li in view of Purvis teaches the system of claim 1, comprising further instructions, which when executed, cause the one or more processors to:            identify a selection of another record (See Purvis: [0033], processing data from previous searches and the behavior of previous searchers to weight the data); and            store information that associates the query term with another entity that 

As per claim 5, Li in view of Purvis teaches the system of claim 4, comprising further instructions, which when executed, cause the one or more processors to scale the information that associates the query term with the other entity (See Li: [0127], receiving search results including a minimum number of entities, the minimum number may correspond to some fixed value such as, for example, five, ten, twenty, fifty, etc. If processing the search query alone does not result in the minimum number (e.g., if the search terms were too narrow), the provider subscription system 112 may automatically add additional entities to the set to reach the minimum number. Here the added entities reads on the scaled information that associates the query term with the other entity). 

As per claim 6, Li in view of Purvis teaches the system of claim 5, wherein the other query result is further based on the scaled information that associates the query term with the other entity (See Li: [0127], receiving search results including a minimum number of entities, and if the search query alone does not result in the minimum 

As per claims 8 and 11-13, the claims recite a computer program product comprising a non-transitory computer-readable medium having computer readable program code embodied therein to be executed by one or more processors, and the program code including instructions (See Li: [0051], computer-executable instructions stored on one or more non-transitory computer-readable storage media that, when executed by one or more processors) to perform the steps as recited and executed by the system of claims 1 and 4-6, and as rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Purvis above, respectively.
Therefore, claims 8 and 11-13 are rejected along the same rationale that rejected claims 1 and 4-6, respectively. 

As per claims 15 and 18-20, the claims recite a method comprising steps as recited and executed by the system of claims 1 and 4-6, and as rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Purvis above, respectively.


5.3.2. Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Purvis, as applied to claims 1, 8 and 15 above, and further in view of 
Kurihara: “RESOURCE SCORING ADJUSTMENT BASED ON ENTITY SELECTIONS”, (U.S. Patent US 10,303,684 B1, filed August 27, 2013 and issued May 28, 2019).

As per claim 2, Li in view of Purvis teaches the system of claim 1.
However, Li in view of Purvis does not explicitly determining a term-entity ratio by dividing a total number of user-selected records that correspond to the entity and that comprise the query term by a total number of user-selected records that correspond to the entity; and determining a scaled term-entity ratio by dividing the term-entity ratio by a sum of a plurality of term-entity ratios that correspond to a plurality of entities.
On the other hand, as an analogous art on selecting entities referenced by query search terms, Kurihara teaches:
determining a term-entity ratio by dividing a total number of user-selected records that correspond to the entity and that comprise the query term by a total number of user-selected records that correspond to the entity (See col. 5, lines 35-43 counts can be maintained of user selections of search results that referenced each of the resources 205 (e.g., resources "A", "B", and "N"). Upon submitting the search term "Fuji singer", for example, users may rarely (if ever) select search results including a reference to "Resource A" (e.g., a document about Fuji apples) or "Resource B" about entities Fuji apples and Mount Fuji, and Keiko Fuji)) and; 
determining a scaled term-entity ratio by dividing the term-entity ratio by a sum of a plurality of term-entity ratios that correspond to a plurality of entities (See col. 5, line 66 – col. 6, line 6 and col. 5, lines 35-43; the search term-entity selection evaluator 120 can access the search terms data 220 (e.g., including query logs and selection logs that specifies a plurality of search terms, and for each search term, a selection value for each resource, for example, selection values 230 can be identified for various search terms (e.g., "Fuji", "climb Fuji", "Fuji singer", etc.) for each of the resources; and selection values can be a ratio of a first value to a second value, the first value being proportional to a number of times that search results in response to a query that included the search term were selected by users (i.e., a "selection"), and the second 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to further combine Kurihara’s teaching with Li in view of Purvis because Li is dedicated to data rectification techniques to resolve data inconsistences by adding additional contextual information to record, and/or filtering its entries, Purvis is dedicated to optimizing search results and Kurihara is dedicated to ranking the search query resources based on their relevance to the query and importance and provides search results that link to the identified resources; and the further combined teaching would have enabled Li to improve the accuracy of selecting entities to fulfill the minimum number of entities.

As per claim 3, Li in view of Purvis and further in view of Kurihara teaches the system of claim 1, wherein the other query result is further based on a ratio of a total number of database records that correspond to the entity and that include the query term to a total number of database records that correspond to the entity (See Kurihara: col. 5, line 66 – col. 6, line 6 and col. 5, lines 35-43; the search term-entity selection evaluator 120 can access the search terms data 220 (e.g., including query logs and selection logs that specifies a plurality of search terms, and for each search term, a 

As per claims 9-10, Li in view of Purvis teaches a computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium (See Li: [0051], computer-executable instructions stored on one or more non-transitory computer-readable storage media that, when executed by one or more processors), the program code including instructions to perform the steps as recited and executed by the system of claims 2 and 3, and as rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Purvis and further in view of Kurihara above, respectively.
Therefore, claims 9-10 are rejected along the same rationale that rejected claims 2 and 3, respectively. 


Therefore, claims 16 and 17 are rejected along the same rationale that rejected claims 2 and 3, respectively.

5.3.3. Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Purvis, as applied to claims 1, 8 and 15 above, and further in view of 
AGO et al.: “MANAGING USER DATA IN A MULTITENANT DEPLOYMENT”, (U.S. Patent Application Publication US 2019/0095241 A1, FILED: September 25, 2017 and PUBLISHED: March 28, 2019 May 28, 2019, hereafter “AGO”).

As per claim 7, Li in view of Alexander does not explicitly teach the system of claim 1, wherein storing the information comprises storing the information for a tenant in a multi-tenant database.
As an analogous art on retrieving data from database by query, Ago teaches storing the information comprises storing the information for a tenant in a multi-tenant database (See Fig. 18 and [0382], in a multitenant deployment, tenant data is stored for preventing tenant-specific resource scaling and data migrations.).


As per claim 14, Li in view of Purvis teaches a computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium (See Li: [0051], computer-executable instructions stored on one or more non-transitory computer-readable storage media that, when executed by one or more processors), the program code including instructions to perform the steps as recited and executed by the system of claim 7 and as rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Purvis and further in view of AGO above.
Therefore, claim 14 is rejected along the same rationale that rejected claim 7. 
References
6.1. The prior art made of record: 
   D. U.S. Patent Application Publication US-20190095241-A1.
   H. U.S. Patent Application Publication US- 20060129533-A1.
   C. U.S. Patent US-10303684-B1.
     I. U.S. Patent Application Publication US-20190103172-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   A. U.S. Patent Application Publication US-20190156212-A1.
   B. U.S. Patent Application Publication US-20120066216-A1.
   E. U.S. Patent US-8244723-B2.
   F. U.S. Patent Application Publication US-20090254527-A1.
   G. U.S. Patent Application Publication US-20090282010-A1.
Conclusion
7.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 20, 2021